UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT


                              __________________

                                 No. 95-50841
                               Summary Calendar
                              __________________



     ANITA SANCHEZ,

                                             Plaintiff - Appellant,

                                    versus

     LIBERTY MUTUAL FIRE INSURANCE COMPANY,

                                             Defendant - Appellee.

          ______________________________________________

      Appeal from the United States District Court for the
                    Western District of Texas
                           (94-CV-881)
         ______________________________________________

                                 April 30, 1996

Before SMITH, BENAVIDES and DENNIS, Circuit Judges.

BENAVIDES, Circuit Judge:*

     In   this   case   for    wrongful   delay    or   denial   of    worker's

compensation     benefits,     Anita   Sanchez    appeals   from   a    summary

judgment granted in favor of the insurer on limitations grounds.

We affirm.

     Sanchez was injured on May 13, 1990.               Liberty Mutual Life

Insurance Company denied payment of worker's compensation benefits

on August 23, 1990.     Sanchez appealed and ultimately settled with


*
 Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
Liberty Mutual.      On August 30, 1994, over four years after the

initial denial of coverage, Sanchez sued Liberty Mutual alleging:

1) breach of good faith and fair dealing, 2) negligence, 3) gross

negligence, 4) intentional infliction of emotional distress, 5)

violations of the Texas Insurance Code, and 6) violations of the

Texas Deceptive Trade Practices Act.           The district court granted

summary judgment to Liberty Mutual because all claims were barred

by the statute of limitations.

     We review a summary judgment under well-established standards.

Blakeney v. Lomas Info. Sys., Inc., 65 F.3d 482, 484 (5th Cir.

1995); see Sterling Property Management, Inc. v. Texas Commerce

Bank, Nat'l Ass'n, 32 F.3d 964, 966 (5th Cir. 1994).            We affirm for

the following reasons:

     1.     The good faith and fair dealing claim is controlled by a

two-year statute of limitations.           Murray v. San Jacinto Agency,

Inc., 800 S.W.2d 826, 827 (Tex. 1990).          Limitations on this claim

began to run when Liberty Mutual denied coverage.          See id. at 828;

Davis v. Aetna Casualty & Sur. Co., 843 S.W.2d 777, 778 (Tex.

App.—Texarkana 1992, no writ); see also Burton v. State Farm Mut.

Auto. Ins. Co., 869 F. Supp. 480, 484 (S.D. Tex. 1994), aff'd, 66

F.3d 319 (5th Cir. 1995).         The claim is thus time-barred.

     2.     Similarly,      the   negligence,    gross    negligence,     and

intentional infliction of emotional distress claims are governed by

a two-year limitations period.        Tex. Civ. Prac. & Rem. Code Ann. §

16.003    (West   1986).      These   claims   accrued   when   Sanchez   was

allegedly injured.         Robinson v. Weaver, 550 S.W.2d 18, 19 (Tex.

1977).    This occurred when Liberty Mutual denied coverage.          Hence,

                                       2
these tort claims are time-barred.

     3.     The   statutory   claims       under   the   Insurance      Code   and

Deceptive    Trade   Practices   Act       are     governed   by    a   two-year

limitations period.     Burton, 869 F. Supp. at 484.               These claims

accrued on denial of coverage and are time-barred.             See id.; Abe's

Colony Club v. C & W Underwriters, Inc., 852 S.W.2d 86, 91 (Tex.

App.—Fort Worth 1993, writ denied).

     AFFIRMED.




                                       3